Citation Nr: 1226633	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from August 1961 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  In September 2011, the Board remanded this case for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

In November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A.  § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a statement received in March 2012, the Veteran's representative, Oregon Department of Veterans' Affairs, stated that it was the Veteran's desire to withdraw from appellate consideration the issue of entitlement to service connection for diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed.

ORDER

The issue of entitlement to service connection for diabetes mellitus is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


